Citation Nr: 0020454	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-03 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
RO that denied a claim of entitlement to a rating for major 
depression in excess of 50 percent.  By rating action of 
January 1999, the RO increased the rating for major 
depression from 50 to 70 percent, effective from 
July 14, 1997, the date the veteran filed her claim for an 
increased rating.

By rating action of December 1992, the Buffalo, New York RO 
granted a claim of entitlement to service connection for 
residuals of an injury to the right temporomandibular joint 
(TMJ) with myofascial pain and assigned a 20 percent rating.  
The RO also granted a claim of entitlement to service 
connection for endometriosis and assigned a 10 percent 
rating.  The veteran timely appealed each issue.  In 
April 1993, jurisdiction of the veteran's claims files was 
transferred to the Pittsburgh, Pennsylvania RO.  By rating 
action of December 1994, the RO increased the rating for 
endometriosis from 10 to 30 percent.  In a written statement, 
dated in November 1995, the veteran withdrew her appeal of an 
evaluation of residuals of an injury to the right TMJ with 
myofascial pain in excess of 20 percent, and an evaluation of 
endometriosis in excess of 30 percent.  In a written 
statement of December 1995, the RO confirmed the veteran's 
desire to withdraw her appeal.  Therefore, these issues are 
no longer before the Board and will not be addressed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.204 
(1999).

In a written statement of May 1994, the veteran raised the 
issue of entitlement to service connection for carpal tunnel 
syndrome.  In a written statement of March 1997, she raised 
the issues of entitlement to service connection for irritable 
bowel syndrome and memory loss.  In a written statement of 
March 1998, the veteran raised the issue of entitlement to 
service connection for loss of vision secondary to service-
connected residuals of an injury to the right TMJ with 
myofascial pain.  These issues have not yet been addressed by 
the RO and are referred for appropriate action.


FINDING OF FACT

The veteran's major depression is manifested by severe 
occupational and social impairment; however, she does not 
experience total occupational and social impairment as a 
result of her service-connected major depression.


CONCLUSION OF LAW

An increased rating for major depression is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.27, 4.7, 4.130 (Diagnostic Code 9434) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran and her 
representative contend that the veteran's service-connected 
major depression is manifested by symptomatology that is so 
disabling that she is unable to work.  In the context of a 
claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim of an increased rating for major depression 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected major depression is currently 
evaluated as 70 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (1999).  Under these criteria, a 
100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

The more recent medical evidence includes a March 1998 VA 
neurological examination report.  The examiner opined that 
the veteran suffers from intractable migraine headaches 
complicated by TMJ dysfunction due to previous trauma.  It 
was noted that the veteran experienced at least a dozen 
episodes per month and various regimens had failed to reduce 
the frequency.  The examiner opined that, for the same 
reason, the veteran could not hold gainful employment.

At an October 1998 VA examination, the veteran reported that 
her medications included Prozac and Xanac, and that she had 
been unemployed since February 1993.  She had last worked as 
a shipping clerk but was let go due to the number of sick 
days she had used because of her migraine headaches plus a 
tendency to forget routine procedures.  The veteran lived 
with her husband and daughter.  It was noted that routine 
household activities were sometimes impossible even when pain 
was not an issue, and that even tending to her own personal 
needs was impossible at times, especially when she had 
extremely bad days.  There was a moderate amount of marital 
stress, in part, due to the above-noted problems and the 
veteran's tending to be irritable towards her husband.  This 
irritability included some aggression towards her husband 
although it was not seen as severe in nature.  She also 
experienced panic attack symptoms when around other people.  
Examination revealed that the veteran was appropriately 
dressed for the weather, alert, and oriented to the 
environment.  She was generally able to relate during the 
evaluation process, although at times she could not respond 
because she could not remember the information the examiner 
sought.  Speech and language processes were unremarkable.  
There was no evidence of any word finding problems, anomia, 
paraphasia, or other language disturbances.  The veteran's 
affect and presentation were constricted in range and 
intensity.  She was labile as she easily became tearful when 
discussing the pain that she was experiencing and the 
negative impact it had had on her life.  Her self-reported 
mood was sad but she denied any suicidal or homicidal 
ideation, and did not present with any delusional ideations 
or perceptual disturbances.  Thought processes were generally 
goal directed and not reflective of any tangential or 
circumstantial qualities.  Major depressive disorder, 
recurrent, moderate to severe, plus anxiety disorder, not 
otherwise specified, with panic attack features were 
diagnosed.  A Global Assessment of Functioning score of 45 
was assigned, which the examiner qualitatively defined as 
"serious symptoms or any serious impairment of social, 
occupational, or school functioning."

In an October 1998 addendum to the October 1998 examination 
report, a VA examiner opined that the veteran was competent 
for VA purposes to receive money, but at times needed to 
defer to her husband to assist with the actual dealing in 
finances because of physical pain or discomfort, which 
periodically impacted on her ability to concentrate.  The 
veteran was able to manage finances and pay bills in a 
responsible manner when her concentration was not a problem, 
and similarly had the appropriate judgment to determine when 
it was best that her husband did so.  The examiner opined 
that the veteran should not be considered incompetent as 
defined by legal or other standards.  The examiner further 
opined that some of the veteran's personality features did 
have some bearing on the veteran's overall level of 
functioning, but that these were secondary to the physical 
problems and other psychiatric issues noted in the report.

As for whether the veteran might qualify for a 100 percent 
rating, the Board finds that the veteran does not experience 
symptoms of major depression to the level required for such a 
rating.  The evidence reflects that, although the veteran's 
memory loss has increased, there is no indication that she 
has problems with names of close relatives or her own name.  
Also, there has been no indication that she is disoriented, 
or that there is a persistent danger of the veteran hurting 
herself or others.  Although she has had difficulties in 
dealing with others, it has not been shown to rise to a level 
of a persistent danger as evidenced by the fact that although 
the veteran showed some aggression and irritability towards 
her husband, it was not characterized as severe in nature.  
Additionally, there was no evidence of any language 
disturbances, delusions, or hallucinations.  She has 
difficulties with daily living, but her problems are not 
persistent.  In short, although her symptoms result in severe 
impairment, her problems do not result in the degree of 
impairment contemplated by the 100 percent rating under 
38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).  Moreover, 
although a March 1998 VA examiner found that veteran could 
not hold gainful employment, the examiner's opinion was based 
on unemployability being due to service-connected migraine 
headaches rather than service-connected major depression.  
Consequently, the Board finds that no more than a 70 percent 
rating is warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; the claim 
for an increased rating for major depression must therefore 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

An increased rating for major depression is denied.


REMAND

The record shows that, by a February 1998 rating decision, 
the RO denied, among other things, the veteran's claim of 
entitlement to service connection for tinnitus secondary to 
service-connected residuals of an injury to the right TMJ 
with myofascial pain.  In a written statement of March 1998, 
the veteran notified the RO that she disagreed with the 
denial.  However, no statement of the case (SOC) addressing 
the issue was thereafter prepared.  In situations such as 
this, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) has held that the Board should 
remand the matter to the RO for the issuance of a SOC.  See, 
e.g., Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the 
case is REMANDED for the following:

The RO should re-examine the secondary 
service connection claim to determine 
whether additional development or review 
is warranted.  If no preliminary action 
is required, or when it is completed, the 
RO should prepare a SOC in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefit 
sought, or by the veteran's withdrawal of 
the notice of disagreement.  See 
38 C.F.R. § 19.26 (1999).  If, and only 
if, a timely substantive appeal is 
received should the matter thereafter be 
returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (1999).

No action is required of the veteran until she receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

